Title: From Thomas Jefferson to Jonathan Thompson, 18 July 1822
From: Jefferson, Thomas
To: Thompson, Jonathan


Dear Sir
Monticello
July 18. 22.
Your favor of June 24. was recieved in due time, and I have ever since been endeavoring to get an US-bankbill to cover the disbursements you were so kind as to make for me for the box of seeds. the bills of that bank, being the only form of remittance of small sums which we can make by mail are very rarely to be had in our inland situation. I have at length got a 5. D. bill which I inclose. the surplus is not worth noting, or may meet some similar & future incident. with my thanks for your kindness, accept the assurance of my great esteem & respect.Th: Jefferson